In Re:

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF PUERTO RICO

Gase No.: 19-06224 MCF

JUAN CARLOS PRADO NICASIO

XXX-XX- 3397
XXX-XX-.

Chapter 13

[=] Check if this is a Pre-Confirmation amended plan.

 

PR Local Form G

CO Check if this is a Post Confirmation amended plan
Proposed by:
[=] Debtor(s)

Chapter 13 Plan dated __(98/26/2021__—=Ci«y; C1 trustee

Unsecured Creditor(s)

CC If this is an amended plan list below the sections
of the plan that have been changed.

2.1, 3.2, 3.6, 3.7, 4.3, 4.4, 8

 

 

 

PART 1; Notices

To Debtors:

To Creditors:

This form sets out options that may be appropriate in some cases, but the presence of an option on the form does
not indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district.
Plans that do not comply with local rules and judicial rulings may not be confirmable.

In the following notice to creditors, you must check each box that applies.
Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not
have an attorney, you may wish to consult one. The headings contained in this plan are inserted for reference purposes
only and shall not affect the meaning or interpretation of this Plan.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an
objection to confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise
ordered by the Bankruptcy Court. The Bankruptcy Court may confirm this plan without further notice if no objection to
confirmation is filed. See Bankruptcy Rule 3015. In addition, you must file a timely proof of claim in order to be paid under
this plan, unless ordered otherwise.

The following matters may be of particular importance. Debtors must check one box on each line to state whether or not
the plan_ includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked,
the provision will be ineffective if set out later in the pian.

If a claim is withdrawn by a creditor or amended to an amount less than the amount already distributed under the
plan on account of such claim: (1.) The Trustee is authorized to discontinue any further disbursements to related claim; (2.)
The sum allocated towards the payment of such creditor's claim shall be distributed by the Trustee to Debtor's remaining
creditors. (3.) If such creditor has received monies from the Trustee (Distributed Payments), the creditor shall return funds
received in excess of the related claim to the Trustee for distribution to Debtor's remaining creditors. (4.) If Debtor has
proposed a plan that repays his or her creditors in full, funds received in excess of the related claim shall be returned to the
Debtor.

 

1.1 A limit on the amount of a secured claim, set out in Section 3.2, which may result ina | Included [#JNot included
partial payment or no payment at all to the secured creditor

 

1.2 Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out CJincluded [=] Not included
in Section 3.4

 

 

1.3 Nonstandard provisions, set out in Part 8 El Included CNot included

 

 

 

 

 

Puerto Rico Local Form (LBF-G) Chapter 13 Plan Page 1
PART 2: Plan Payments and Length of Plan

2.1

2.2

2.3

2.4

PART 3: Treatment of Secured Claims

3.1

 

Debtor(s) will make payments to the trustee as follows:

 

 

 

 

 

 

 

PMT Amount Period(s) Period(s) Totals Comments
$ 3,500 23 $ 80,500
$ 8,850 34 $ 300,900 | INCREASE OF EMPLOYMENT, SISTER CONTRIBUTION AND RENT OF BUSS.
$ 9,700 1 $ 9,700| INCREASE AS PER STIPULATION WITH BPPR REGARDING CLAIM 4
$ 9,900 2 $ 19,800} INCREASE AS PER STIPULATION WITH BPPR REGARDING CLAIM 4
$0
60 $ 410,900

 

 

 

 

 

 

insert additional lines if needed

If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the payments to
creditors specified in this plan.

Regular payments to the trustee will be made from future income in the following manner:

Check ail that apply.
CJ Debtor(s) will make payments pursuant to a payroll deduction order.
EJ Debtor(s) will make payments directly to the trustee.

(1 Other (specify method of payment):

 

Income tax refunds:

Debtor(s) will supply the trustee with copy of each income tax return filed during the plan term within 14 days of the filing the return and
will comply with 11 U.S.C. § 1325(b)(2). If the Debtor(s) need(s) to use all or a portion of such “Tax Refund,” Debtor(s) shall seek
court authorization prior to any use thereof.

Additional payments:

Check one.
[=] None. if “None”is checked, the rest of § 2.4 need not be completed or reproduced.
oO Debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe the source, estimated amount,
and date of each anticipated payment.

 

 

 

Maintenance of payments and cure of default, if any.
Check one.
C] None. /f “None” is checked, the rest of § 3.1 need not be completed or reproduced.

[=] The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes required by
the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either by the trustee or directly
by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through disbursements by the trustee, with
interest, if any, at the rate stated, pro-rated unless a specific amount is provided below. Unless otherwise ordered by the court, the amounts
listed on a proof of claim filed before the _ filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below as to the
currentinstallment paymentand arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. If
relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless otherwise ordered by the court, all
payments under this paragraph as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by the
plan. The final column includes only payments disbursed by the trustee rather than by the debtor(s).

 

Name of Creditor Collateral Current Amount of Interest Monthly Estimated total
Installments arrearage rate on Plan PMT payments by
Payments (If any) arrearage on arrearage trustee
(Including escraw) (If any)

BPPR Real Estate Property $ 826.00 ¢ 2,098.60 % $ g$ 2,098.60
Distributed by:
DTrustee
E)Debtor(s)

Puerto Rico Local Form (LBF-G) Chapter 13 Plan 19-06224 MCF Page 2
Name of Creditor Collateral Current Amount of Interest Monthly Estimated total

 

 

Installments arrearage rate on Plan PMT payments by
Payments (IFany) arrearage on arrearage trustee
(Including escraw) (If any)

BPPR(POC 4) CommercalProperies ¢ 1,100.00 $0.00 0.00 % $0.00 §
Distributed by:
OTrustee
ElDebtor(s)

Name of Creditor Collateral Current Amount of Interest Monthly Estimated total
Installments arrearage rate on Plan PMT payments by
Payments (Ifany) arrearage on arrearage trustee
(Including escraw) (If any)

CRIM Commercial Properties $ $ 11,978.19 %, $ $ 11,978.19
Distributed by:
EtTrustee
ODebtor(s)

insert additional claims as needed.

3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.
Cnone. if “None” is checked, the rest of § 3.2 need not be completed or reproduced.

The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

[2] The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured claim
listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of secured claim. For
secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim listed in a proof of claim filed in
accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each listed claim, the value of the secured claim
will be paid in full with interest at the rate stated below.

The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of this
plan. If the amount of a creditor's secured claim is listed below as having no value, the creditor's allowed claim will be treated in its entirety
as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the creditor's total claim listed on the
proof of claim controls over any contrary amounts listed in this paragraph.

The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the property
interest of the debtor(s) or the estate(s) until the earlier of:

(a) Payment of the underlying debt determined under nonbankruptcy law, or

(b) Discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor. See

 

 

 

 

 

 

 

 

 

Bankruptcy Rule 3015.
Name of Creditor Estimated Collateral Value of = Amountof Amount of Interest Monthly PMT Estimated
Amount of Collateral Claims Secured Rate % __ to Creditor Total of
Creditor's Senior to Claim Monthly PMTs
Total Claim Creditors
Claim
$ $ $ $ % $ $
$ $ $ $ % §$ $
$ $ $ $ % $ $
$ $ $ $ % $ $

 

 

 

Insert additional claims as needed.

Puerto Rico Local Form (LBF-G) Chapter 13 Plan 19-06224 MCF Page 3
3.3. Secured claims excluded from 11 U.S.C. § 506.

Check one.

[=]None. if “None” is checked, the rest of § 3.3 need not be completed or reproduced.

[The claims listed below were either:

(1) Incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired for
the personal use of the debtor(s), or

(2) Incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by the
trustee or directly by the debtor, as specified below. Unless otherwise ordered by the court, the claim amount stated on a proof of claim
filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In the absence of a
contrary timely filed proof of claim, the amounts stated below are controlling. The final column includes only payments disbursed by the
trustee rather than by the debtor.

 

Name of Creditor Collateral Amount of Interest
Claim Rate
$ %
Name of Creditor Collateral Amount of Interest
Claim Rate
$ %

 

insert additional claims as needed.

3.4 Lien Avoidance.

Check one.

[m ]None. if “None” is checked, the rest of § 3.4 need not be completed or reproduced.
The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

 

 

Monthly plan
payment

$

Distributed by:
[=]Trustee
LDebtor(s)

Monthly plan
payment

$

Distributed by:
ElTrustee
DDebtor(s)

Estimated total
payments by Trustee

$

Estimated total
payments by Trustee

$

[the judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to which the
debtor(s) would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the court, a judicial lien or security interest securing
a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the order confirming the plan. The amount of the
judicial lien or security interest that is avoided will be treated as an unsecured claim in Part 5 to the extent allowed. The amount, if any, of the
judicial lien or security interest that is not avoided will be paid in full as a secured claim under the plan. See 11 U.S.C. § 522(f) and Bankruptcy
Rule 4003(d). /f more than one lien is to be avoided, provide the information separately for each lien

Information regarding
judicial lien or security
interest

Name of Creditor

Collateral

Lien identification (Such as
judgment date, date of lien
recording, book and page
number)

Puerto Rico Local Form (LBF-G)

 

Calculation of Lien Avoidance

a. Amount of lien

b. Amount of all other liens

c. Value of claimed exemptions

d. Total of adding lines a, b and c

e. Value of debtor's interest in property _—

Chapter 13 Plan

Treatment of Remaining secured
claim

 

 

 

$ Amount of secured claim after
avoidance (line a minus line f)
$
$
$
Interest Rate (if applicable)
$ [ %]
Monthly payment on secured claim:
$

19-06224 MCF Page 4
f. Subtract line e from d.

Extent of exemption impairment Estimated total payments on
secured claim
(check applicable box)
$
[=] Line fis equal to or greater than line a.
The entire lien is avoided (Do not complete the next column.)

 

[| Line f is less than line a.

A portion of the lien is avoided. (Complete the next column.)
insert additional claims as needed.

 

3.5 Surrender of collateral.

Check one.

[=] None. /f “None” is checked, the rest of § 3.5 need not be completed or reproduced.

| The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor's claim. The debtor(s)
request that upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the
stay under § 1301 be terminated in all respects. Any allowed unsecured claim resulting from the disposition of the collateral will
be treated in Part 5 below.

Name of creditor Collateral

 

 

 

 

 

Insert additional claims as needed.

3.6 Pre-Confirmation Adequate Protection Monthly Payments (“APMP”) to be paid by the trustee.

[im] Payments pursuant to 11 USC §1326(a)(1)(C):
Name of Secured Creditor

 

$ Amount of APMP Comments
Dionisio Benitez $ 1,500 To be paid until 9/1/2021. Trustee has paid $18,500
Dionisio Benitez $ 50,000 To be paid as a lump sum when the Chapter 13 plan is confirmed

 

 

 

Insert additional claims as needed.

Pre-confirmation adequate protection payments made through the Plan by the trustee are subject to corresponding statutory fee.

Puerto Rico Local Form (LBF-G)

Chapter 13 Plan 19-06224 MCF Page 5
3.7 Other Secured Claims Modifications.
Check one.
[a] None. /f “None” is checked, the rest of § 3.7 need not be completed or reproduced.

L] Secured Claims listed below shall be modified pursuant to 11 U.S.C. § 1322(b)(2) and/or § 1322(c)(2). Upon confirmation, the Trustee
shall pay the allowed claim as expressly modified by this section, at the annual interest rate and monthly payments described below. Any
listed claim will be paid in full through disbursements by the trustee, with interest, if any, at the rate stated, pro-rated unless a specific
amount is provided below. Unless otherwise ordered by the court, the amounts listed on a proof of claim filed before the _ filing deadline
under Bankruptcy Rule 3002(c) control over any contrary amounts listed below. In the absence of a contrary timely filed proof of claim, the
amounts stated below are controlling.

 

 

 

 

Name of Creditor Claim Claim Amount Modified Modified Modified Property Property Total Monthly Estimated
ID# Interest Term P&l Taxes Insurance Payment Total PMTs by
Rate (Months) (Escrow) (Escrow) Trustee
DIONISIO BENITEZ 5 — g¢ 339,500.00 0.000% 0 g§ 0.003 0.00$ 0.00 $ 0.00 § 339,500.00
fl To be Pay
In Full 100%
$ % $ $ $ g 0.00 ¢
O To be Pay
In Full 100%
$ % $ $ $ g$___ 0.00 §
OC To be Pay
In Full 100%

insert additional claims as needed.

4.1 General

Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
without postpetition interest.

4.2 Trustee’s Fees

Trustee’s fees are governed by statute and may vary during the term of the plan, nevertheless are estimated for confirmation purposes to be
10 % of all plan payments received by the trustee during the plan term.

4.3 Attorney’s fees
Check one

C Flat Fee: Attorney for Debtor(s) elect to be compensated as a flat fee their legal services, up to the plan confirmation, according to
LBR 2016-1(f).
OR
[=] Fee Application: The attorneys’ fees amount will be determined by the Court, upon the approval of a detailed application for fees and
expenses, filed not later than 14 days from the entry of the confirmation order.

Attorney's fees paid pre-petition $__ 4,000.00
Balance of attorney's fees to be paid under the plan are estimated to be: $__ 0.00
If this is a post-confirmation amended plan, estimated attorney's fees: $

Puerto Rico Local Form (LBF-G) Chapter 13 Plan 19-06224 MCF Page 6
44 Priority claims other than attorney’s fees and those treated in §§ 4.5, 4.6.

Check one.
| None. /f “None” is checked, the rest of § 4.4 need not be completed or reproduced.

El The debtor(s) estimate the total amount of other priority claims to be $ 2,935 :

Estimate Amount of claim to be paid

 

 

 

 

 

 

Name of Priority Creditor
DPT. OF THE TREASURY OF PR $ 2,935.34
$
$

 

 

Insert additional claims as needed.

45 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

Check one.
fl None. /f “None” is checked, the rest of § 4.5 need not be completed or reproduced.

O The allowed priority claims listed below are based on a domestic support obligation that has been assigned to or is owed to a
governmental unit and will be paid less than the full amount of the claim under 11 U.S.C. § 1322(a)(4). This plan provision requires that

payments in § 2.1 be fora term of 60 months; see 11 U.S.C. § 1322(a)(4).

Name of Creditor Estimated Amount of claim to be paid

$

 

 

Ff | |"

Insert additional claims as needed.

4.6 Post confirmation property insurance coverage

Check one.
O None. /f “None” is checked, the rest of § 4.6 need not be completed or reproduced.

El The debtor(s) propose to provide post confirmation adequate protection to the secured creditors listed below by providing properly insurance coverage.

 

Name of Creditor Insured Insurance Insurance Coverage Estimated Insurance Estimated total
Company Beginning Date Premium to be paid payments by Trustee
Dionisio Benitez Coop Seguros Multiples 09/03/2021 $ $
Distributed by:
Ctrustee
Debtor(s)
$e $

 

Distributed by:
[= }Trustee
Lbebtor(s)

insert additional claims as needed.

Puerto Rico Local Form (LBF-G) Chapter 13 Plan 19-06224 MCF Page 7
PART 5: Treatment of Nonpriority U | Clai

5.1 Nonpriority unsecured claims not separately classified.

Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
providing the largest payment will be effective. Check all that apply.

[| The sum of $

[| % of the total amount of these claims, an estimated payment of $

[ml] The funds remaining after disbursements have been made to all other creditors provided for in this plan.

[ ] If the estate of the Debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $

5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one

Check one.

ol None. /f “None” is checked, the rest of § 5.2 need not be completed or reproduced.

oO The debtor(s) will maintain the contractual installment payments and cure any default in payments on the unsecured claims listed below
on which the last payment is due after the final plan payment. Contractual installment payments will be disbursed either by the trustee or
directly by the debtor(s), as specified below. The claim for the arrearage amount will be paid in full as specified below and disbursed by the

trustee. The final column includes only payments disbursed by the trustee rather than by the debtor(s).

Name of creditor

 

 

Insert additional claims as needed.

Current installment

5.3 Other separately classified nonpriority unsecured claims. Check one.

Check one.

i] None. /f “None” is checked, the rest of § 5.3 need not be completed or reproduced.

Name of creditor

(Claim No.) classification

Base for separate Treatment

 

 

Insert additional claims as needed.

Amount of arrearage

Estimated total

 

 

payments to be paid payments by
trustee
$ $ $
Distributed by:
[=Itrustee
Cbebtor(s)
$ $ $
Distributed by:
[=ltrustee
Lbebtor(s)
oO The nonpriority unsecured allowed claims listed below are separately classified and will be treated as follows:
Amount to be paid Interest Rate Estimated total
(to be paid prorated) on the claim (if applicable) amount of
(if applicable) payments
D7 inFull- 100% $ % $
Oo Less than 100%
Oo Paid by co-debtor
El Other (Explain)
D0 in Fun — 100% $ % $
oO Less than 100%
Oo Paid by co-debtor
ol Other (Explain)
Chapter 13 Plan 19-06224 MCF Page 8

Puerto Rico Local Form (LBF-G)
6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts and
unexpired leases are rejected. Check one.
Check one.

| None. /f “None” is checked, the rest of § 6.1 need not be completed or reproduced.

O Assumed items. Current installment payments will be disbursed either by the trustee or directly by the debtor(s), as specified below,

subject to any contrary court order or rule. Arrearage payments will be disbursed by the trustee. The final column includes only payments
disbursed by the trustee rather than by the debtor(s).

 

 

Name of Creditor Description of leased Current Amount of Treatment of Estimated total
Property or executory Installment arrearage to arrearage payments by Trustee
Contract payment be paid (Refer to other

plan section if
applicable)
$ $ $
Distributed by:
[=}Trustee
Lbevtor(s)
$ $ $
Distributed by:
[Eltrustee
Lbeptor(s)

Insert additional claims as needed.

7.1 Property of the estate will vest in the debtor(s) upon
Check the applicable box:

[Jplan confirmation.

El entry of discharge.

oO other:

 

7.2 Plan Distribution by the Trustee will be in the following order:
(Numbers bellow reflects the order of distribution; same number means prorate distribution among claims with same number.)

. Distribution on Adequate Protection Payments (Part 3, Section 3.6)

. Distribution on Attorney’s Fees (Part 4, Section 4.3)

. Distribution on Secured Claims (Part 3, Section 3.1 total) - Current contractual installment payments
. Distribution on Post Confirmation Property Insurance Payments (Part 4, Section 4.6)
. Distribution on Secured Claims (Part 3, Section 3.7)

. Distribution on Secured Claims (Part 3, Section 3.1 total) - Arrearage Payments

. Distribution on Secured Claims (Part 3, Section 3.2 total)

Distribution on Secured Claims (Part 3, Section 3.3 total)

. Distribution on Secured Claims (Part 3, Section 3.4 total)

. Distribution on Unsecured Claims (Part 6, Section 6.1)

. Distribution on Priority Claims (Part 4, Section 4.5 total)

Distribution on Priority Claims (Part 4, Section 4.4 total)

. Distribution on Unsecured Claims (Part 5, Section 5.2)

. Distribution on Unsecured Claims (Part 5, Section 5.3)

. Distribution on General Unsecured claims (Part 4, Section 5.1)

NOMTRWHWWANNN AAA

Trustee's fees are distributed before each of the distributions above described pursuant to 28 U.S.C. § 586(e)(2).

Puerto Rico Local Form (LBF-G) Chapter 13 Plan 19-06224 MCF Page 9
[] None. /f “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

Each paragraph must be numbered and labeled in boldface type, and with a heading stating the general subject matter of the
paragraph. The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.

- 8.1. This Section modifies LBF-G, §2.3 Tax Refunds: tax refunds if any will fund plan during life of plan and base
will be deemed increased accordingly without the need of Motion or Order of the Court.

- 8.2. This Section clarifies LBF-G, §3.1: Debtor will continue with direct payments as agreed with BPPR regarding
POC 4. All the terms as per the stipulation iled with BPPR (Dkt. 42) and approved by the Court are herein
incorporated. Debtor has been, is and will continue direct payments to BPPR for the monthly mount of $1,1000 for
fifty seven (57) months and a final payment of $213.56, that has been being paid before the filing of the Bankruptcy
Petition. When paid in full the creditor will deliver to Debtor the mortgage notes for cancellation. The Court retains
jurisdiction for the compliance of this section.

-8.3. This Section modifies LBF-G, §3.7: Dionisio Benitez claim no. 5 is paid in full and when paid, the creditor will
deliver to Debtor the mortgage note for cancelation. The Court retains jurisdiction for the compliance of this section.
-8.4. Debtor has canceled previous liens with Royal Bank and Banco de Mayaguez that were the duty of the
previous owner to cancel.

-8.5. This Section clarifies LBF-G, §4.6. The corporation La Fortuna has included in the insurance creditor
Dionisio Benitez as co-insured since 9/3/2021. The limit of the insurance is of one million, renewed annually on
5/18/2021.

PART 9: Signature(s)

 

 

/si/Ada M. Conde pate 09/09/2021
Signature of attorney of debtor(s) ne
/s/Juan Carlos Prado Nicasio pate _ 09/09/2021

Date

 

Signature(s) of Debtor(s) (required if not represented by an attorney; otherwise optional)

By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also certify(ies) that the
wording and order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any
nonstandard provisions included in Part 8.

Puerto Rico Local Form (LBF-G) Chapter 13 Plan 19-06224 MCF Page 10
